DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all application referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (U.S. 2013/0098678, cited by Applicant), herein Barker ‘678. Regarding claim 1, Barker ‘678 discloses an operating room cable assembly 306, comprising: a lead connector 322 configured to receive a proximal end portion of at least one electrical stimulation lead 302 or lead extension, the lead connector comprising a connector body 520a/b defining a slider aperture 510, a first end, and a second end, at least one lead channel 710 defined within the connector body and configured to receive of a portion of the at least one electrical stimulation lead 302 or lead extension, a plurality of rails 522 disposed within the connector body, each of the rails defining a track, wherein a distance between the track and a one of the at least one lead channel increases from the first end of the connector body to the second end of the connector body (can see in Figures 6 and 8A that the track is farther from lead aperture 710 on one end versus the other), a slider 422 configured to slide along the slider aperture, at least one lead engagement element 508 coupled to the slider and configured to travel along the track and to engage the at least one electrical stimulation lead or lead extension when the slider is at or near the first end of the connector body, and a plurality of connector contacts 506 disposed within the connector body and arranged along the at least one lead channel and configured to make electrical contact with terminals disposed on the at least one electrical stimulation lead or lead extension when the at least one electrical stimulation lead or lead extension is received in the at least one lead channel (see Figures 5A, 6, 8A, and 8B).
Regarding claim 2, Barker ‘678 discloses an elongated body 306 having a first end portion and an opposing second end portion, wherein the lead connector is disposed along the first end portion; and a trial stimulator connector 324 disposed along the second end portion of the elongated body, wherein the lead connector is electrically coupled to the trial stimulator connector (see Figures 4A and 4B and paragraph [0043]).
Regarding claim 4, Barker ‘678 discloses that the connector body defines at least one stylet side-loading aperture 712 associated with, and extending to, a one of the at least one lead channel (see Figures 7A and 7B), wherein the at least one stylet side-loading aperture has a width that is smaller than an outer diameter of the one of the at least one lead channel (see paragraph [0063]).
Regarding claim 5, Barker ‘678 discloses that the at least one lead channel comprises a first lead channel and a second lead channel parallel to the first lead channel (see Figures 4B and 5B and paragraphs [0043] and [0054]).
Regarding claim 6, Barker ‘678 discloses that the lead connector further defines at least one stylet channel 712, wherein each of the at least one stylet channel is associated with, and extending from, a one of the at least one lead channel, wherein the at least one stylet channel has an outer diameter smaller than an outer diameter of the at least one lead channel (see Figures 7A and 7B and paragraph [0063]).
Regarding claim 7, Barker ‘678 discloses a kit comprising: the operating room cable assembly 306 of claim 1; and at least one electrical stimulation lead 302, each electrical stimulation lead having a distal end portion 310 and a proximal end portion 312 and comprising a plurality of electrodes disposed along the distal end portion of the electrical stimulation lead, a plurality of terminals disposed along the proximal end portion of the electrical stimulation lead, and a plurality of conductors coupling the plurality of electrodes to the plurality of terminals, wherein the proximal end portion of the electrical stimulation lead is insertable into the lead connector of the operating room cable assembly (see Figure 3 and paragraph [0041]).
Regarding claim 8, Barker ‘678 discloses at least one lead extension, each lead extension having a distal end portion and a proximal end portion and comprising a connector disposed on the distal end portion to receive the proximal end portion of the electrical stimulation lead, a plurality of terminals disposed along the proximal end portion of the lead extension, and a plurality of conductors electrically coupling the connector to the plurality of terminals of the lead extension, wherein the proximal end portion of the lead extension is insertable into the lead connector of the operating room cable assembly (see paragraph [0041], lines 9-13).
Regarding claim 9, Barker ‘678 discloses a kit comprising: the operating room cable assembly 306 of claim 1; and at least one lead extension, each lead extension having a distal end portion and a proximal end portion and comprising a connector disposed on the distal end portion to receive the proximal end portion of an electrical stimulation lead, a plurality of terminals disposed along the proximal end portion of the lead extension, and a plurality of conductors electrically coupling the connector to the plurality of terminals of the lead extension, wherein the proximal end portion of the lead extension is insertable into the lead connector of the operating room cable assembly (see Figure 3 and paragraph [0041]).
Regarding claim 10, Barker ‘678 discloses a trial stimulation arrangement for an electrical stimulation system, the trial stimulation arrangement comprising: the kit of claim 9; and a trial stimulator 304 configured and arranged to generate electrical stimulation signals, the trial stimulator disposed external to a patient and coupleable to the operating room cable assembly of the kit (see Figure 3 and paragraph [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker ‘678 (U.S. 2013/0098678, cited above) in view of Barker ’169 (U.S. 2010/0042169). Regarding claim 11, Barker ‘678 discloses an operating room cable assembly 306 for electrically coupling at least one electrical stimulation lead 302 to a trial stimulator 304 (see Figure 3), the operating room cable assembling comprising: a lead connector 322 configured to receive a proximal end portion of at least one electrical stimulation lead 302 or lead extension, the lead connector comprising a connector body 520a/b, at least one lead channel 710 defined within the connector body and configured to receive of a portion of the at least one electrical stimulation lead 302 or lead extension, and a plurality of connector contacts 506 disposed within the connector body and arranged along the at least one lead channel and configured to make electrical contact with terminals disposed on the at least one electrical stimulation lead or lead extension when the at least one electrical stimulation lead or lead extension is received in the at least one lead channel (see Figures 5A, 6, 8A, and 8B). However, Barker ‘678 fails to disclose a lever and at least one lead engagement element disposed at one end of the lever and configured to engage the at least one electrical stimulation lead or lead extension unless a user operates the lever to lift the at least one lead engagement element away from the at least one lead channel, rather engaging the lead using a slider 422 and lead engagement element 508. Barker ‘169 teaches retention assemblies for leads within lead connectors including an embodiment where a lead or lead extension 604 is inserted into a lead connector 602 and locked in place using a lever 616 having at least one lead engagement element disposed at one end of the lever and configured to engage the at least one electrical stimulation lead or lead extension unless a user operates the lever to lift the at least one lead engagement element away from the at least one lead channel (see Figure 6 and paragraphs [0016], [0043], and [0044]) and an embodiment where a lead or lead extension 904 is inserted into a lead connector 902 and locked in place using a slider 908 (see Figures 9A and 9B and paragraphs [0057]-[0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barker ‘678 to include a lever and at least one lead engagement element disposed at one end of the lever and configured to engage the at least one electrical stimulation lead or lead extension unless a user operates the lever to lift the at least one lead engagement element away from the at least one lead channel, in place of the slider, as taught by Barker ‘169, as it has been held that simple substitution of one known element for another to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 12, Barker ‘678 discloses an elongated body 306 having a first end portion and an opposing second end portion, wherein the lead connector is disposed along the first end portion; and a trial stimulator connector 324 disposed along the second end portion of the elongated body, wherein the lead connector is electrically coupled to the trial stimulator connector (see Figures 4A and 4B and paragraph [0043]).
Regarding claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biasing spring from Figures 9A and 9B of Barker ‘169 into the invention of claim 11 in order for the lever to automatically lock the lead into place.
Regarding claim 14, Barker ‘678 discloses that the connector body defines at least one stylet side-loading aperture 712 associated with, and extending to, a one of the at least one lead channel (see Figures 7A and 7B), wherein the at least one stylet side-loading aperture has a width that is smaller than an outer diameter of the one of the at least one lead channel (see paragraph [0063]).
Regarding claim 15, Barker ‘678 discloses that the at least one lead channel comprises a first lead channel and a second lead channel parallel to the first lead channel (see Figures 4B and 5B and paragraphs [0043] and [0054]).
Regarding claim 16, Barker ‘678 discloses that the lead connector further defines at least one stylet channel 712, wherein each of the at least one stylet channel is associated with, and extending from, a one of the at least one lead channel, wherein the at least one stylet channel has an outer diameter smaller than an outer diameter of the at least one lead channel (see Figures 7A and 7B and paragraph [0063]).
Regarding claim 17, Barker ‘678 discloses a kit comprising: the operating room cable assembly 306 of claim 11; and at least one electrical stimulation lead 302, each electrical stimulation lead having a distal end portion 310 and a proximal end portion 312 and comprising a plurality of electrodes disposed along the distal end portion of the electrical stimulation lead, a plurality of terminals disposed along the proximal end portion of the electrical stimulation lead, and a plurality of conductors coupling the plurality of electrodes to the plurality of terminals, wherein the proximal end portion of the electrical stimulation lead is insertable into the lead connector of the operating room cable assembly (see Figure 3 and paragraph [0041]).
Regarding claim 18, Barker ‘678 discloses at least one lead extension, each lead extension having a distal end portion and a proximal end portion and comprising a connector disposed on the distal end portion to receive the proximal end portion of the electrical stimulation lead, a plurality of terminals disposed along the proximal end portion of the lead extension, and a plurality of conductors electrically coupling the connector to the plurality of terminals of the lead extension, wherein the proximal end portion of the lead extension is insertable into the lead connector of the operating room cable assembly (see paragraph [0041], lines 9-13).
Regarding claim 19, Barker ‘678 discloses a kit comprising: the operating room cable assembly 306 of claim 11; and at least one lead extension, each lead extension having a distal end portion and a proximal end portion and comprising a connector disposed on the distal end portion to receive the proximal end portion of an electrical stimulation lead, a plurality of terminals disposed along the proximal end portion of the lead extension, and a plurality of conductors electrically coupling the connector to the plurality of terminals of the lead extension, wherein the proximal end portion of the lead extension is insertable into the lead connector of the operating room cable assembly (see Figure 3 and paragraph [0041]).
Regarding claim 20, Barker ‘678 discloses a trial stimulation arrangement for an electrical stimulation system, the trial stimulation arrangement comprising: the kit of claim 19; and a trial stimulator 304 configured to generate electrical stimulation signals, the trial stimulator disposed external to a patient and coupleable to the operating room cable assembly of the kit (see Figure 3 and paragraph [0041]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792